Title: To John Adams from Nathaniel Macon, 18 February 1801
From: Macon, Nathaniel
To: Adams, John



Sir
Washington 18 Feby 1801

Permit me to recommend to your notice Mr. Samuel Johnston of North Carolina, as a person well qualified, to discharge the duties of a circuit Judge, I do this the more cheerfully, because you were acquainted with him, when he was a senator from No: Carolina in the senate of the United States, He is now one of the supreme Judges of the state.
I am with due respect /  Sir /  yr  most obt. Sert—

Nathl Macon